UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30 Date of reporting period: February 28, 2013 Item 1: Schedule of Investments Vanguard Florida Focused Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2013 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.1%) Florida (58.5%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 7,160 7,800 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,467 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,929 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,672 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 8,618 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,724 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,354 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,887 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,568 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 1,000 1,125 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 5,000 5,849 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,690 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,380 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,525 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,417 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 4,107 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 7,000 8,127 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,686 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) 7,350 7,888 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 125 135 Florida Keys Aqueduct Authority Water Revenue VRDO 0.090% 3/7/13 LOC 1,500 1,500 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,773 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,409 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,409 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,535 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,256 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 4,335 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 9,473 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,691 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 3,274 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/13 (Prere.) 4,570 4,705 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,048 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 5,000 6,148 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,915 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 3,226 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.100% 3/1/13 1,000 1,000 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.110% 3/7/13 985 985 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,197 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 4.750% 10/1/33 1,920 1,960 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.000% 10/1/37 4,500 5,063 Jacksonville FL Electric Authority Revenue (St. John's River Power Park) 5.500% 10/1/39 3,660 3,899 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,174 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.110% 3/7/13 1,800 1,800 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.130% 3/7/13 2,200 2,200 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,784 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 4,121 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,654 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,837 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 2,218 Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,188 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,542 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,505 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 2,000 2,278 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,828 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 6,950 7,899 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,775 2,049 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 10,389 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 2,365 2,893 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,250 4,608 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 7,641 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.110% 3/7/13 LOC 800 800 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 2,090 2,228 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,928 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 9,331 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.100% 3/1/13 LOC 4,900 4,900 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,410 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,518 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 5,013 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,000 8,088 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 4,745 5,303 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.150% 3/7/13 (4) 2,200 2,200 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,226 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 1,954 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,666 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 7,146 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 9,432 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 7,227 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,817 Orange County FL School Board COP VRDO 0.110% 3/7/13 LOC 2,530 2,530 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 8,500 9,203 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 9,777 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,286 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,790 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,134 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 5,340 6,010 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,637 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 4,344 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,918 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/15 (Prere.) 2,100 2,347 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,395 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 6,010 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 1,700 1,934 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 3,376 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.100% 3/7/13 LOC 1,100 1,100 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 8,301 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 2,000 2,268 1 Palm Beach County FL School Board COP TOB VRDO 0.150% 3/7/13 4,135 4,135 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,945 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/16 (Prere.) 2,000 2,309 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,309 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,207 Polk County FL Utility System Revenue 5.250% 10/1/13 (Prere.) 3,620 3,727 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,278 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,260 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 4,143 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,542 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,599 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 3,326 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,817 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,414 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,497 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 4,400 4,888 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 5,446 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,984 1 South Florida Water Management District COP TOB VRDO 0.110% 3/1/13 10,400 10,400 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,335 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,795 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,760 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 5,455 St. John's County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 915 956 St. John's County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,960 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,623 St. Petersburg FL Health Facilities Authority Revenue (All Children's Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,382 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,000 1,141 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) 7,255 9,031 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,941 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,748 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 7,000 7,995 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 2,750 3,345 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,826 New York (5.4%) New York City NY GO 5.000% 8/1/35 1,500 1,725 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 2,000 2,405 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 2,000 2,288 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 2,000 2,245 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 1,000 1,128 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 800 937 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 3,000 3,664 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 1,455 1,645 New York Liberty Development Corp. Revenue 5.750% 11/15/51 2,000 2,370 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 1,000 1,229 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 2,000 2,320 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,397 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 3,000 3,437 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 2,000 2,304 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 2,000 2,326 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 2,000 2,295 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 2,000 2,394 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 2,000 2,306 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 2,000 2,421 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 1,000 1,158 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 2,000 2,297 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 2,000 2,379 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 3,000 3,581 Texas (4.9%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 3,000 3,653 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 1,760 2,036 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 2,000 2,293 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/22 1,000 1,254 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 1,000 1,237 Frisco TX Independent School District GO 5.000% 8/15/40 1,000 1,151 North Texas Tollway Authority System Revenue 5.000% 9/1/30 2,000 2,348 North Texas Tollway Authority System Revenue 5.000% 9/1/31 2,000 2,336 North Texas Tollway Authority System Revenue 5.000% 1/1/36 1,900 2,135 North Texas Tollway Authority System Revenue 5.500% 9/1/41 2,000 2,376 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/27 1,845 2,161 San Antonio TX GO 4.000% 8/1/14 1,000 1,053 San Antonio TX Water Revenue 5.000% 5/15/26 2,000 2,448 2 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/43 1,000 1,113 Texas GO 5.000% 8/1/32 4,000 4,742 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 2,000 2,186 Texas State University System Financing System Revenue 5.000% 3/15/42 2,000 2,245 Texas Transportation Commission Revenue 5.000% 8/15/41 2,500 2,743 University of Houston Texas Revenue 5.000% 2/15/22 2,560 3,136 University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 2,000 2,469 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 2,000 2,278 California (3.4%) California GO 5.000% 9/1/23 2,000 2,475 California GO 5.250% 10/1/24 3,000 3,657 California GO 5.000% 6/1/37 (14) 2,500 2,746 California GO 6.000% 11/1/39 1,500 1,833 California GO 5.000% 9/1/42 1,500 1,697 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 1,000 1,097 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 2,000 2,249 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 3,680 3,742 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/35 2,000 2,334 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 2,000 2,310 Mount Diablo CA Unified School District GO 5.000% 8/1/32 2,675 3,052 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 1,000 1,214 San Diego CA Community College District GO 5.000% 8/1/36 1,500 1,734 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 2,000 2,373 Massachusetts (3.4%) Massachusetts College Building Authority Revenue 5.000% 5/1/41 2,000 2,293 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 1,325 1,418 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 3,000 3,621 Massachusetts GO 5.000% 10/1/16 3,000 3,474 Massachusetts GO 5.000% 10/1/17 3,000 3,577 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,235 1,657 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 2,000 2,406 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 3,000 3,588 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 3,550 3,627 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 3,000 3,621 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 1,000 1,166 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 1,500 1,735 Illinois (2.1%) Chicago IL GO 5.250% 1/1/35 2,000 2,231 Chicago IL O'Hare International Airport Revenue 6.500% 1/1/41 3,000 3,879 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 1,000 1,150 Cook County IL Forest Preservation District GO 5.000% 12/15/32 1,000 1,148 Cook County IL GO 5.250% 11/15/28 2,000 2,365 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 1,000 1,133 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 2,000 2,251 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 790 921 Illinois GO 5.000% 8/1/23 1,500 1,727 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 1,000 1,083 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 2,000 2,374 Georgia (1.9%) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 1,000 1,154 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 1,000 1,146 Georgia GO 5.000% 7/1/29 2,000 2,426 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 2,000 2,269 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 2,900 3,646 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/22 3,000 3,735 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 3,000 3,677 Pennsylvania (1.8%) Delaware River Port Authority Pennsylvania & New Jersey Revenue 5.000% 1/1/21 3,050 3,578 Pennsylvania GO 5.000% 9/1/14 (4) 3,100 3,323 Pennsylvania GO 5.000% 3/1/15 2,065 2,257 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,000 1,180 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 1,000 1,122 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 2,000 2,447 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 1,000 1,210 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 2,000 2,173 Ohio (1.7%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 1,300 1,442 Columbus OH GO 5.000% 12/15/13 2,000 2,076 Franklin County OH GO 5.000% 12/1/15 2,000 2,250 JobsOhio Beverage System Statewide Liquor Profits Revenue 5.000% 1/1/38 1,750 1,986 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 2,000 2,334 Ohio GO 5.000% 2/1/29 3,000 3,567 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 2,000 2,257 Virginia (1.5%) Chesapeake VA Toll Road Revenue 5.000% 7/15/47 1,000 1,065 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 1,000 1,128 Norfolk VA Water Revenue 5.000% 11/1/28 1,000 1,208 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 1,640 1,878 Route 460 Funding Corp. of Virginia Toll Road Revenue 5.125% 7/1/49 2,000 2,181 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,530 Virginia Public School Authority Revenue 5.000% 8/1/16 3,860 4,438 North Carolina (1.5%) Charlotte NC Airport Revenue 5.000% 7/1/26 2,205 2,590 Charlotte NC Airport Revenue 5.000% 7/1/36 2,000 2,273 Charlotte NC GO 5.000% 7/1/27 3,000 3,721 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 2,725 3,164 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 500 549 Wake County NC GO 4.000% 2/1/14 2,000 2,070 Washington (1.3%) Port of Seattle WA Revenue 5.000% 6/1/30 2,000 2,318 University of Washington Revenue 5.000% 4/1/19 2,000 2,450 University of Washington Revenue 5.000% 7/1/34 2,000 2,363 Washington GO 5.000% 8/1/35 2,000 2,327 Washington State University General Revenue 5.000% 10/1/27 2,760 3,301 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 2,800 3,470 Maryland GO 5.000% 8/1/15 2,425 2,697 Maryland GO 5.000% 3/1/16 3,720 4,225 New Jersey (1.0%) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,000 4,702 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 2,000 2,388 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 2,000 2,453 Wisconsin (1.0%) Wisconsin GO 5.000% 5/1/13 2,750 2,773 Wisconsin GO 5.000% 11/1/20 2,500 3,129 Wisconsin Transportation Revenue 5.000% 7/1/31 2,815 3,352 Connecticut (0.9%) Connecticut GO 5.000% 11/1/16 2,000 2,314 Connecticut GO 5.000% 11/1/26 3,000 3,632 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 2,000 2,339 New Hampshire (0.8%) New Hampshire Health & Education Facilities Authority Revenue (Concord Hospital) 5.000% 10/1/43 2,500 2,750 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 1,000 1,077 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 3,000 3,618 Puerto Rico (0.7%) Puerto Rico GO 5.250% 7/1/13 (Prere.) 775 788 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 5,997 Tennessee (0.5%) Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 500 557 Tennessee GO 5.000% 10/1/16 2,000 2,318 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 2,000 2,189 Alabama (0.5%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 1,000 1,137 Huntsville AL GO 5.000% 5/1/26 2,860 3,428 Minnesota (0.5%) Minnesota General Fund Revenue 5.000% 3/1/28 1,000 1,203 Minnesota GO 5.000% 10/1/16 2,850 3,305 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 1,500 1,831 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 2,200 2,585 Nebraska (0.4%) Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,000 2,344 Nebraska Public Power District Revenue 5.000% 1/1/27 1,500 1,785 Arizona (0.4%) Pima County AZ Sewer Revenue 5.000% 7/1/26 2,000 2,394 Pima County AZ Sewer Revenue 5.000% 7/1/27 1,000 1,190 South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 3,000 3,484 Indiana (0.3%) Indiana University Student Fee Revenue 5.000% 6/1/21 1,195 1,508 Indiana University Student Fee Revenue 5.000% 6/1/22 1,000 1,271 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 2,410 2,526 Hawaii (0.2%) Hawaii GO 5.000% 12/1/18 2,000 2,444 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 2,000 2,335 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 2,000 2,317 District of Columbia (0.2%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 2,000 2,304 Kentucky (0.2%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 2,000 2,239 Maine (0.2%) Maine Health & Higher Educational Facilities Authority Revenue (Eastern Maine Medical Center Obligated Group) 5.000% 7/1/33 1,500 1,680 Colorado (0.1%) Denver CO City & County Airport Revenue 5.000% 11/15/32 1,000 1,166 Oklahoma (0.1%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 775 926 Total Tax-Exempt Municipal Bonds (Cost $855,227) Total Investments (98.1%) (Cost $855,227) Other Assets and Liabilities-Net (1.9%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2013, the aggregate value of these securities was $21,635,000, representing 2.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2013. KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. Florida Focused Long-Term Tax-Exempt Fund RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
